Citation Nr: 0911404	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-38 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
September 1968 to July 1972, including tours in Vietnam and 
Thailand.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the Veteran's claims for 
service connection for Type II diabetes mellitus, 
hypertension, amputation of the right great toe, amputation 
of the left great toe, PTSD, and a total disability rating 
based on individual unemployability (TDIU).

In February 2006, October 2006 and April 2008 rating 
decisions since issued, however, during the pendency of this 
appeal, the RO granted all of the claims the Veteran appealed 
except for PTSD.  This is the only remaining issue because he 
has not separately appealed either the initial ratings or 
effective dates assigned for those conditions that were 
service connected or the TDIU.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

In his VA Form 9 (Substantive Appeal), the Veteran did not 
appeal the decision denying his claim for service connection 
for hypertension - including as secondary to herbicide 
exposure.  Thus, although not granted like the several other 
claims, the claim for hypertension is no longer at issue.  
See 38 C.F.R. § 20.200 (an appeal to the Board consists of a 
timely filed notice of disagreement (NOD) in writing and, 
after receipt of a statement of the case (SOC), a timely 
filed substantive appeal (VA Form 9 or equivalent)).

In support of his claim for PTSD, the Veteran provided 
testimony during a videoconference hearing in February 2009 
before the undersigned Veterans Law Judge (VLJ) of the Board.




FINDING OF FACT

The Veteran admittedly does not have a current diagnosis of 
PTSD, irrespective of whether he engaged in combat against 
enemy forces during service and whether any of his alleged 
stressors in service occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154 (West 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in April 2004, June 2004 and August 2005:  
(1) informed the Veteran of the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; and (3) informed him of 
the information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  For a claim, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate 
the claim.  See 73 FR 23353 (Apr. 30, 2008).  



In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) Veteran  status; 
(2) existence of a disability; (3) a connection between the 
Veteran 's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter.  Nevertheless, since the Board 
concludes below that the preponderance of the evidence is 
against granting service connection, any question concerning 
any downstream elements of this claim is rendered moot.  So 
not receiving this additional notice is inconsequential and, 
thus, at most harmless error.  See 38 C.F.R. § 20.1102.

The Federal Circuit Court has held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

The April and June 2004 VCAA notice letters mentioned were 
issued before initially adjudicating the claim in November 
2004.  But the most recent VCAA notice letter in August 2005 
was not.  No matter, though, since the RO has since 
readjudicated the claim in the October 2006 SOC and April 
2008 SSOC.  So, in compliance with Mayfield IV and Prickett, 
the claim has been reconsidered since providing this 
additional VCAA notice to effectively cure the timely problem 
in the provision of this notice.



So even if arguably there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout his appeal by an accredited Veteran's service 
organization, The American Legion (AL), which presumably is 
knowledgeable of the requirements for him to establish his 
entitlement to service connection for PTSD, including, as 
will be explained, the need to have a diagnosis of this 
condition before determining whether it is attributable to 
military service.  Indeed, the Veteran and his representative 
made arguments in several statements directly addressing the 
requirements for obtaining this VA benefit and provided oral 
testimony to this same effect during the recent February 2009 
hearing.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records the Veteran and his representative 
identified.  There is no indication of additional records 
that need to be obtained.



VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence the claimant has a disability or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may be associated with his military 
service; but (3) contains insufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See, too, McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, though, there is no competent evidence the Veteran has 
the required current diagnosis of PTSD.  The only evidence 
even suggesting he does is his unsubstantiated lay 
allegation, which does not obligate VA to schedule him for an 
examination and medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).

There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
Veteran with his claim, and that no further action is 
necessary to meet the requirements of the VCAA.

Whether the Veteran is Entitled to Service Connection for 
PTSD

Service connection for PTSD requires:  (1) a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).



In this case, the Veteran claims that he has PTSD as a result 
of stressors involving exposure to combat (mortar fire at 
Pleiku), seeing injured soldiers and taking off on an 
overweight helicopter during his tour in Vietnam.  
Unfortunately, his claim fails because there is no indication 
he has ever been diagnosed with PTSD, irrespective of whether 
he served in combat and any of his alleged stressor incidents 
are true.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of the presently claimed disability, 
there can be no valid claim).

The record consists of VA outpatient treatment records dated 
from 1989 to 2006.  However, none of these records shows any 
complaints, treatment or a diagnosis of PTSD or any other 
psychiatric condition.  Moreover, in response to a VCAA 
notice letter in June 2004, which included a PTSD 
questionnaire, the Veteran indicated that he has depression 
"sometimes."  Nevertheless, according to his own statements 
during his videoconference hearing in February 2009, he 
admittedly has never had any treatment for or a diagnosis of 
PTSD.  

The Veteran also submitted private treatment records and 
records from the Social Security Administration (SSA).  These 
records, like the others mentioned, contain no evidence of 
treatment for or a diagnosis of PTSD.  In this regard, 
the July 2004 SSA decision found he was unemployable as a 
result of a primary diagnosis of peripheral vascular disease 
and a secondary diagnosis of diabetes mellitus.  He 
reiterated this during his recent February 2009 hearing, 
stating he was on SSA disability not because of PTSD, rather 
because of his diabetes, etc.  Indeed, there are no records 
of any psychiatric disorder in his entire medical history.  
Thus, all of these records provide highly probative evidence 
against his claim in that they fail to establish the 
essential element of a DSM-IV diagnosis of PTSD.



Since the Veteran has not received a diagnosis of PTSD, his 
claim must be denied because he does not have any medical 
evidence confirming he has the condition at issue.  See 
Boyer, Brammer, supra.  And, again, this is true irrespective 
of whether he engaged in combat during service and whether 
any of his alleged stressors occurred.  A diagnosis of PTSD 
is essential, perhaps the most fundamental requirement, 
regardless of those others mentioned.

Moreover, even assuming for the sake of argument he had a 
diagnosis of PTSD, the Veteran did not provide sufficient 
information to prove that he experienced a stressful incident 
during service - in the absence of confirmation that he 
engaged in combat against enemy forces.  38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) and (f)(1)  In this 
regard, an April 2008 U.S. Joint Services Records Research 
Center (JSRRC) memo found there was insufficient evidence to 
conduct a meaningful search for corroborating information 
concerning the alleged incidents.

The only evidence suggesting the Veteran has PTSD is his own 
unsubstantiated lay allegation.  But he is not competent to 
diagnose PTSD, much less to causally relate it to a stressor 
coincident with his military service.  Instead, this requires 
supporting medical evidence.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Even were the Board to assume purely for the sake 
of argument that he is competent in this regard, his 
contentions are still outweighed by the medical records, none 
of which includes a diagnosis of PTSD.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, VA must deny the appeal.




ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


